The following order was filed June 20, 1927:
Per Curiam.
The mandate of the United States Supreme Court (47 Sup. Ct. 462) upon the writ of error issued on July 1, 1925, to review the judgment in the above entitled cause having been received by the clerk of this court, on motion of the attorneys for the respondent:
It is ordered and adjudged that the said mandate be filed and entered in this court, and that pursuant to the command thereof the judgment entered in this court in the above entitled cause on April 7, 1925 (187 Wis. 290, 203 N. W. 721), reversing the judgment of the circuit court for Washington county therein, be and the same is in all things vacated and set aside; and
It is further ordered and adjudged that the judgment of the circuit court for Washington county appealed from be and the same is hereby affirmed, with costs in favor of the respondent and against appellant, including the costs taxable upon the proceedings in the United States Supreme Court.
*495CASES DETERMINED AT THE August Term, 1927.